 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIE REYNOLDS,                                        No. 2:19-cv-02193 TLN GGH P
12                         Petitioner,
13          v.                                               FINDINGS AND RECOMMENDATIONS
14   R. NEUSCHMID,
15                         Respondent.
16

17

18   Introduction and Summary
19          Petitioner, a state prisoner proceeding in pro se, has filed a petition for writ of habeas
20   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to the United States Magistrate

21   Judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302.

22          Petitioner, Willie Reynolds, federally attacks his domestic abuse conviction in this habeas

23   action on one, somewhat confusing (and unbriefed) ground: The jury instruction, CALCRIM 850

24   unconstitutionally permitted consideration of an expert’s testimony on intimate partner battering

25   to be used to enhance the complainant’s credibility thereby lowering the prosecution’s burden of

26   proof. Expressly omitted was a second issue raised on direct appeal regarding the possible,

27   inconsistent wording of CALCRIM 850. 1 As the challenged instruction in no way raises a

28          1
                Petitioner consciously omitted the second issue as he expressly related in the petition that the
                                                            1
 1   presumption of guilt, or even a presumption concerning the finding of a critical fact, or in any

 2   way even addresses the burden of proof for conviction, see infra, the only possible issue is the

 3   instruction permitted jury consideration of evidence which petitioner believes to have been

 4   inadmissible/prejudicial in the first place, albeit only a pro forma objection had been made to the

 5   admission of the evidence. 2 As construed, the petition should be denied.

 6            The traverse does not touch upon the one issue above, but rather seeks a stay so that a new

 7   issue can be exhausted: the state court erred because it did not have subject matter jurisdiction

 8   over his case. Because this claim in no way raises a cognizable claim in federal habeas corpus,

 9   the request for stay should be denied.

10   Factual Background

11            The court has conducted a thorough review of the record in this case, as well as the

12   California Court of Appeal, Third Appellate District’s unpublished memorandum and opinion

13   affirming petitioner’s judgment of conviction on direct appeal. The appellate court’s summary of

14   the facts is consistent with the court’s own review of the record. Accordingly, it is provided

15   below:

16                   Defendant had an intimate relationship with the victim. A witness
                     saw defendant arguing with the victim near a restroom in a park. He
17                   saw the victim go into the restroom and defendant follow her. After
                     a couple of minutes, defendant emerged from the restroom, and two
18                   minutes later, the victim emerged with blood on her face. The
                     victim initially told several people that defendant hit her but she
19                   recanted at trial and claimed she was injured after a fall in the
                     bathroom during a seizure. Right after the incident, a witness saw
20                   the victim bleeding and assisted her. The victim said that her
                     boyfriend hit her in the head during an argument.
21
                     Later, while the victim was treated in a hospital for a forehead
22                   laceration and fractures of the bones around her eye, she told a
                     nurse and a treating physician that her boyfriend had hit her in the
23                   face. The victim also told a social worker at the hospital that her
                     boyfriend had hit her, and she was afraid he would kill her if she
24                   talked to the police. In a recorded interview, the victim told an
25
     second issue has been raised on direct appeal. ECF No. 1 at 2. The acknowledgement that issue had been
26   raised in the past, but not as a ground herein, negates any possibility that the issue was inadvertently
     omitted.
27            2
                On the issue of testimony on intimate partner battering, defense counsel first asked that the issue
     be held in abeyance, ECF No. 15-3 at 9, and then “object[ed] and submit[ed]” without argument. Id. at
28   209.
                                                           2
 1                   investigating officer that defendant came into the bathroom and hit
                     her and that she was afraid he would kill her.
 2
                     Subsequently, in a recorded telephone call between the victim and
 3                   defendant, the victim said the police were trying to talk to her and
                     she was “not trying to do all that.” Defendant replied, “No, no, no
 4                   no. No, no, no, no, no. Not that at all.” The victim clarified that she
                     was not trying to talk to the police, but they were trying to talk to
 5                   her, and defendant cut her off, repeating “None at all” and “Not at
                     all.” Later in the call when discussing the charges, defendant said,
 6                   “we just had a fight and that was that.” Neither party mentioned the
                     victim having a fall or a seizure.
 7
                     Of particular significance to this appeal, the prosecution called
 8                   David Cropp, a domestic violence crisis counselor and former
                     detective in the family abuse unit of the police department, to
 9                   testify as an expert on domestic violence and intimate partner
                     battering. Cropp testified that domestic violence is a pattern of
10                   abuse or coercion designed to control and intimidate a partner. He
                     explained that generally, in domestic violence situations, there is a
11                   “cycle of violence” with three phases: (1) tension building, (2) an
                     acute episode, and (3) a honeymoon phase or period of contrition.
12                   He testified that it is common for domestic violence victims to
                     minimize the abuse and refuse to cooperate with the prosecution or
13                   law enforcement. He explained, for example, that victims of
                     intimate partner battering will often recant and say that the violence
14                   did not happen.

15                    The prosecution also presented evidence of defendant’s prior
                     uncharged crime of domestic violence against the victim, and it was
16                   stipulated that defendant was convicted in three additional cases
                     involving domestic violence against the victim and two prior
17                   victims.

18                   Following a jury trial, defendant was convicted of inflicting
                     corporal injury resulting in a traumatic condition upon his
19                   cohabitant (Pen. Code, § 273.5, subd. (a)).1 In a bifurcated
                     proceeding, the trial court found true the allegations that defendant
20                   had previously been convicted of a serious felony (§§ 667, subds.
                     (b)-(i), 1170.12) and had served a prior prison term (§ 667.5, subd.
21                   (b)). The court sentenced defendant to an aggregate term of nine
                     years.
22

23   People v Reynolds, No. C086778, 2019 WL 3140024, at *1-2 (Cal. Ct. App. July 16, 2019)

24   (implicating Cal. Evid. Code § 1109).

25           The Alleged Erroneous Admission of Prejudicial Evidence Does Not Set Forth a

26           Cognizable Federal Habeas Corpus Claim

27           Petitioner believes that the expert’s testimony as referenced by CALCRIM 850, enhanced

28   the victim’s credibility, although at trial, in petitioner’s favor, the victim had recanted all of her
                                                        3
 1   previous accusations. Petitioner must mean that it enhanced the credibility of the victim’s

 2   contemporaneous statements made right after the assault in question. There is no doubt that the

 3   expert’s testimony was introduced to effect this very thing.

 4          All merits issues in Section 2254 cases for which the state courts have ruled are viewed

 5   through the prism of the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). The

 6   well recognized standards are set forth below:

 7          The statutory limitations of the power of federal courts to issue habeas corpus relief for

 8   persons in state custody is provided by 28 U.S.C. § 2254, as amended by the Antiterrorism and

 9   Effective Death Penalty Act of 1996. The text of § 2254(d) states:

10                  An application for a writ of habeas corpus on behalf of a person in
                    custody pursuant to the judgment of a State court shall not be
11                  granted with respect to any claim that was adjudicated on the merits
                    in State court proceedings unless the adjudication of the claim—
12
                            (1) resulted in a decision that was contrary to, or involved
13                          an unreasonable application of, clearly established Federal
                            law, as determined by the Supreme Court of the United
14                          States; or
15                          (2) resulted in a decision that was based on an unreasonable
                            determination of the facts in light of the evidence presented
16                          in the State court proceeding.
17          For purposes of applying § 2254(d)(1), clearly established federal law consists of holdings

18   of the United States Supreme Court at the time of the last reasoned state court decision.

19   Thompson v. Runnels, 705 F.3d 1089, 1096 (9th Cir. 2013) (citing Greene v. Fisher, 565 U.S. 34,

20   39 (2011) ); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011) (citing Williams v. Taylor, 529

21   U.S. 362, 405-406 (2000) ). Circuit precedent may not be “used to refine or sharpen a general

22   principle of Supreme Court jurisprudence into a specific legal rule that th[e] [Supreme] Court has

23   not announced.” Marshall v. Rodgers, 569 U.S. 58, 63-64 (2013) (citing Parker v. Matthews, 587

24   U.S. 37, 48 (2012) ). Nor may it be used to “determine whether a particular rule of law is so

25   widely accepted among the Federal Circuits that it would, if presented to th[e] [Supreme] Court,

26   be accepted as correct. Id.

27   ////

28   ////
                                                      4
 1          With respect to the use of the expert per se, and the instruction given to the jury on how to

 2   view the expert’s testimony, the Court of Appeal held:

 3                 The trial court instructed the jury with CALCRIM No. 850 in
                   accordance with Evidence Code section 1107, subdivision (a),
 4                 which provides that expert testimony on “intimate partner battering
                   and its effects” is admissible in criminal actions. The court
 5                 instructed the jury as follows: “You’ve heard testimony from David
                   Cropp regarding the effect of intimate partner battering. David
 6                 Cropp’s testimony about intimate partner battering is not evidence
                   that the defendant committed any of the crimes charged against
 7                 him. You may consider this evidence only in deciding whether or
                   not [the victim’s] conduct was not inconsistent with the conduct of
 8                 someone who has been abused and in evaluating the believability of
                   her testimony.” Defense counsel did not object.
 9
                   Defendant contends that because, “as in many domestic violence
10                 cases, [defendant’s] guilt or innocence turned on the complaining
                   witness’s believability,” allowing the jury to use Cropp’s testimony
11                 to evaluate whether the victim’s testimony was believable is
                   “indistinguishable from permitting [the jury] to use it as evidence
12                 that [defendant] committed the charged crime.” The contention
                   lacks merit. It is well settled that expert testimony relating to
13                 intimate partner battering is admissible and relevant to a jury’s
                   evaluation of the reasonableness of the victim’s actions and to her
14                 credibility as a witness. ( People v. Brown (2004) 33 Cal.4th 892,
                   903 (Brown).) CALCRIM No. 850 properly directed the jury to
15                 consider Cropp’s testimony for these limited purposes. It did not
                   suggest the victim was telling the truth in her earlier reports or that
16                 defendant committed the charged crime. To the contrary, the
                   instruction expressly prohibited the jury from using Cropp’s
17                 testimony for that purpose. The prohibition against other uses was
                   reinforced by CALCRIM No. 303, which advised the jury that
18                 “certain evidence was admitted for a limited purpose” and that the
                   jury could “consider that evidence only for that purpose and for no
19                 other.”
20                 Defendant relies on People v. Sanchez (2016) 63 Cal.4th 665.
                   There, the jury was instructed that it needed to “ ‘decide whether
21                 information on which the expert relied was true and accurate,’ ” but
                   was also instructed the expert’s testimony concerning the
22                 defendant’s statements and police reports should not be considered
                   “ ‘proof that the information contained in those statements was
23                 true.’ ” ( Id. at p. 684.) The court reasoned that the jury could not
                   follow these conflicting instructions because it could not “decide
24                 whether the information relied on by the expert ‘was true and
                   accurate’ without considering whether the specific evidence
25                 identified by the instruction, and upon which the expert based his
                   opinion, was also true.” (Ibid.)
26
                   Without agreeing the instruction in this case was inconsistent, as
27                 were the instructions in Sanchez, we are nevertheless bound by
                   Brown, supra, 33 Cal.4th at pp. 903, 906-907, where our high court
28                 held that a jury may consider an expert’s testimony on intimate
                                                    5
 1                  partner battering in evaluating the victim’s credibility. (See Auto
                    Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450, 455.)
 2                  Moreover, here, Cropp testified about general patterns of behavior
                    among domestic violence victims and explained why such victims
 3                  often recant their initial reports, but did not directly opine on the
                    victim’s credibility. The jury was instructed, “You alone must judge
 4                  the credibility or believability of the witnesses. In deciding whether
                    testimony is true and accurate, use your common sense and
 5                  experience.” Thus, consistent with our high court’s reasoning in
                    Brown, CALCRIM No. 850 allowed the jury to consider the
 6                  expert’s general testimony about intimate partner battering in
                    evaluating the victim’s credibility, consistent with Evidence Code
 7                  section 1107, but it did not allow the jury to adopt the expert’s
                    assessment in lieu of performing its own evaluation of her
 8                  credibility. Her credibility did not turn on the expert’s testimony
                    alone. Accordingly, we reject defendant’s argument.
 9

10   People v. Reynolds, supra, at *2-3.

11          As the undersigned set forth in Rackley v. Angela, No. 2:18-cv-0948 MCE GGH P, 2019

12   WL 804006, at *5-6 (E.D. Cal. Feb. 21, 2019) (only quotes from the Ninth Circuit case indented

13   below):

14                         Under AEDPA, even clearly erroneous admissions of
                           evidence that render a trial fundamentally unfair may not
15                         permit the grant of federal habeas corpus relief if not
                           forbidden by “clearly established Federal law,” as laid out
16                         by the Supreme Court. 28 U.S.C. § 2254(d). In cases where
                           the Supreme Court has not adequately addressed a claim,
17                         this court cannot use its own precedent to find a state court
                           ruling unreasonable. Musladin, 549 U.S. at 77, 127 S. Ct.
18                         649.
19                         The Supreme Court has made very few rulings regarding the
                           admission of evidence as a violation of due process.
20                         Although the Court has been clear that a writ should be
                           issued when constitutional errors have rendered the trial
21                         fundamentally unfair, see Williams, 529 U.S. at 375, 120
                           S.Ct. 1495, it has not yet made a clear ruling that admission
22                         of irrelevant or overtly prejudicial evidence constitutes a
                           due process violation sufficient to warrant issuance of the
23                         writ. Absent such “clearly established Federal law,” we
                           cannot conclude that the state court's ruling was an
24                         “unreasonable application.” Musladin, 549 U.S. at 77, 127
                           S.Ct. 649. Under the strict standards of AEDPA, we are
25                         therefore without power to issue the writ on the basis of
                           Holley's additional claims.
26
                    Holley v. Yarborough, 568 F.3d 1091, 1101 fn. 2 (9th Cir. 2009)
27                  (emphasis added) (noting that if it were free to rule on the issue, the
                    Ninth Circuit would have found a violation of due process.) See
28                  also Mejia v. Garcia, 534 F.3d 1036, 1046 (9th Cir. 2008); Alberni
                                                      6
 1                   v. McDaniel, 458 F.3d 860, 866 (9th Cir. 2006); Soojian v.
                     Lizarraga, 2018 WL 3155617 (E.D. Cal. June 25, 2018); Jones v.
 2                   Spearman, 2018 WL 424402, *4 (N.D. Cal. Jan. 16, 2018); Garcia
                     v. Madden, 2018 WL 910184, *15 (C.D. Cal. Jan. 5, 2018).
 3
                     Holley and its progeny did not hold that if the court believes a
 4                   serious due process violation exists, it is free to rule on the issue of
                     admission of prejudicial evidence. “Without power to rule” means
 5                   just that— it does not mean “sometimes has the power to rule and
                     sometimes not.” Thus, it does not matter whether the evidence
 6                   analysis of the Court of Appeal was spot on, dubious, or
                     unreasonable. No cognizable federal claim exists. Petitioner could
 7                   cite Dawson v. Delaware, 503 U.S. 159 (1992) for the proposition
                     that overtly prejudicial evidence may be a due process violation.
 8                   However, the difference between Dawson and the instant case, as
                     well as the cases cited above, is that the Aryan Brotherhood
 9                   evidence introduced in Dawson was totally irrelevant as well as
                     prejudicial. Dawson found the due process violation because of the
10                   lack of relevance, not simply because it was prejudicial. Petitioner
                     does not contest the relevance of the evidence herein—just that it
11                   was prejudicial. Relevance makes all the difference as to whether
                     one can state a federal claim in habeas involving the admission of
12                   prejudicial evidence.

13                   Petitioner [could have argued, here,] in the traverse that if the
                     prejudicial evidence admission would result in a fundamental
14                   violation of due process, it is actionable in federal habeas. Such an
                     argument blows a hole in Holley, et al., so large that Holley would
15                   stand for nothing. That is, in federal habeas the sine qua non for any
                     alleged due process error is that it resulted in a fundamental
16                   violation of a fair trial, as there is no such thing in criminal
                     prosecutions as a “slight” violation of due process as opposed to a
17                   due process violation involving fundamental fairness. All due
                     process violations stemming from state criminal prosecutions by
18                   definition violate some fundamental fairness. If all petitioner had to
                     do was label his asserted evidence admission error as one involving
19                   “due process,” a federal claim would be stated every time. [A]
                     citation [to] Estelle v. McGuire, 502 U.S. 62, 70, (1992), does not
20                   assist petitioner’s case as Alberni, supra, expressly held that Estelle
                     had reserved the issue of whether the admission of prejudicial
21                   evidence could result in a cognizable due process claim in federal
                     habeas. Alberni, 458 F.3d at 866. The undersigned is not free to
22                   ignore that holding.1 3

23

24           3
               [Fn. 1 in original text] Petitioner [might have cited] to Windham v. Merkle, 163 F.3d 1092, 1103
25   (9th Cir. 1998) for the proposition that unduly prejudicial, evidence admission, due process errors may be
     reviewed. However, Merkle was not an AEDPA case, and it cited to non-AEPA cases for this rule. Thus, it
26   does not stand for authority that the Supreme Court has recognized a due process claim for admission of
     unduly prejudicial evidence. In any event, Merkle at 1103, also held that if any permissible inference could
27   be drawn from the evidence, it did not violate due process. Clearly, the permissible inference from the
     [expert evidence, here, was its high relevance to the issue of the victim’s trial testimony credibility (i.e.,
28   lack thereof) in recanting her previous statements in court.]
                                                           7
 1          Petitioner has cited not a single federal case, much less Supreme Court case, for the

 2   proposition that expert testimony on domestic abuse, setting forth, in the abstract, the trilogy of

 3   possible reactions from domestic abuse victims, violates due process. That ends the issue

 4   petitioner has raised here.

 5          Moreover, even if Holley did not apply, the admission of such expert testimony evidence

 6   in a number of sexual abuse contexts is well established. See e.g., United States v. Lopez, 913

 7   F.3d 807, 821-824 (9th Cir. 2019) (sexual battery); United States v. Bighead, 128 F.3d 1329 (9th

 8   Cir. 1997)(child abuse); United States v. Charles, 691 Fed. Appx. 367 (9th Cir. 2017) (child

 9   sexual assault). Although the “diagnosis” of a victim’s reaction to abuse is somewhat tautological,

10   i.e., it would seemingly apply to every recantation, the jury was able to determine its usefulness in

11   this case given the testimony of the victim (hardly persuasive at all). Juries perform such

12   functions in review of expert testimony day in and day out. In light of this authority, an

13   allegation of a fundamental due process violation is not viable.

14          To round the bases, petitioner makes no challenge to the expertise of the witness—simply

15   that the witness’ expert testimony made it more likely that the jury would believe the victim’s

16   contemporaneous statements as opposed to the trial recantations. Similarly, petitioner makes no

17   challenge to the scientific validity of the expert’s testimony. Like all experts’ testimony designed

18   to influence a jury’s factual determinations, the admission of the expert’s testimony in this case

19   was designed to perform the same function. No violation of due process is evident in the least.

20   The Motion to Stay

21          Petitioner also asks that the court grant a stay of his present habeas to exhaust an issue:

22   that because the state courts lacked jurisdiction over his case, he is entitled to have his conviction

23   vacated. ECF No. 16. No specification is given as to why the state court lacked subject matter

24   jurisdiction under state law. But no matter what (unknown) state law to be addressed assertedly

25   denies the state courts’ subject matter jurisdiction, petitioner does not present a viable claim in

26   federal habeas corpus, and therefore, granting a stay at this point would be an idle act. The case of

27   Smith v. Baker, No. 2:07-CV-00318 JCM, 2014 WL 5776212, at* 7 ( D. Nev. Nov. 5, 2014),

28   explains why:
                                                       8
 1   Smith also claims that, in denying Claims One and Two, this court
     failed to recognize “the importance of subject matter jurisdiction as
 2   one of the oldest and most sacred purposes of the Great Writ.” ECF
     No. 177, p. 40. He misses the point, however. This court did not
 3   suggest that a judgment rendered by a court lacking subject matter
     jurisdiction can nonetheless be valid. Rather, the court concluded
 4   that the question whether the state court possessed subject matter
     jurisdiction in this case was a matter of state law beyond the
 5   province of the federal habeas court. The following excerpt from an
     Eighth Circuit case is instructive:
 6
            The district court stated that “[t]his Court can think of no
 7          greater denial of due process or of a greater miscarriage of
            justice than to be sentenced to prison for a term of four
 8          years by a court which has no jurisdiction.” To reach the
            question of denial of due process or miscarriage of justice,
 9          however, the court must first determine that the sentencing
            court has no jurisdiction. This is not, however, a
10          determination for the federal courts when the question of
            jurisdiction is one of valid state law only.
11
            Jurisdiction is no exception to the general rule that federal
12          courts will not engage in collateral review of state court
            decisions based on state law: “The adequacy of an
13          information is primarily a question of state law and we are
            bound by a state court’s conclusion respecting
14          jurisdiction.... This determination of jurisdiction is binding
            on this [federal] court.” Chandler v. Armontrout, 940 F .2d
15          363, 366 (8th Cir.1991); see Johnson v. Trickey, 882 F.2d
            316, 320 (8th Cir.1989) (adequacy of information is
16          question of state law binding on federal courts). The Second
            Circuit has directly addressed the question of federal review
17          of state court jurisdiction based on state law, denying a
            habeas petition brought on the claim that a New York
18          statute deprived the state trial court of jurisdiction. Roche v.
            Scully, 739 F.2d 739, 741 (2nd Cir.1984). The court stated
19          that “ ‘no federal court to our knowledge has ever granted a
            writ where a state court’s asserted lack of jurisdiction
20          resulted solely from the provisions of state law.’ “ Id. at
            741–42 (quoting United States v. Mancusi, 415 F.2d 205,
21          209 (2nd Cir. 1969)).

22          The question of whether the Missouri courts had jurisdiction
            to sentence Poe was one solely of state law and is therefore
23          not properly before this court....

24   Poe v. Caspari, 39 F.3d 204, 207 (8th Cir.1994). See also Wills v.
     Egeler, 532 F.2d 1058, 1059 (6th Cir.1976) (“Determination of
25   whether a state court is vested with jurisdiction under state law is a
     function of the state courts, not the federal judiciary.”). Smith cites
26   to no authority that would permit a federal habeas court to set aside
     a state court determination regarding the existence of subject matter
27   jurisdiction under state law. Thus, the court stands by its denial of
     Claim One and Two.
28
                                       9
 1           If this court in the present case were to stay the present action so that petitioner could go

 2   back to exhaust his claim, two things might happen. The state court could grant his petition under

 3   state law in which this federal court would have no further review power, or even a need to

 4   review, i.e., the conviction would be vacated. Or, the state court could deny the asserted subject

 5   matter claim, and a resurrection of that claim in this federal proceeding would meet the inevitable

 6   result of being dismissed because it is a claim based on state law.

 7           As set forth in Smith, and in many Supreme Court cases, federal courts are bound to apply

 8   the law set forth by the state courts in interpreting state law, even if the federal court might think

 9   that interpretation to be in error. Bradshaw v. Richey, 546 U.S. 74, 76 (2005). Because

10   petitioner’s subject matter jurisdiction claim would be reviewed under state law, the matter would

11   end there. 4

12           Accordingly, the motion to stay should be denied. 5

13   Conclusion

14           Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, this court must

15   issue or deny a certificate of appealability when it enters a final order adverse to the applicant. A

16   certificate of appealability may issue only “if the applicant has made a substantial showing of the

17   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons set forth in these

18   findings and recommendations, a substantial showing of the denial of a constitutional right has

19   not been made in this case.

20           Accordingly, for the aforementioned reasons, IT IS HEREBY RECOMMENDED that:

21           1. The Motion to Stay (ECF No. 16) be denied;

22           2. The petition for writ of habeas corpus (ECF No. 1), be dismissed with prejudice; and

23           3. The District Court decline to issue a certificate of appealability.

24           These findings and recommendations are submitted to the United States District Judge

25
             4
                There is only one extremely rare circumstance where the state court’s lack of subject matter
26   jurisdiction would raise a cognizable claim. That is the situation where federal law preempted any state
     court action whatsoever, e.g. immigration law crimes. Nothing in petitioner’s conviction would involve
27   such preemption.
              5
                The state law issue being controlling, there is no need to analyze the other factors pertinent to
28   staying a federal habeas action under Rhines v. Weber, 544 U.S. 269 (2005).
                                                           10
 1   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

 2   after being served with these findings and recommendations, any party may file written

 3   objections with the court and serve a copy on all parties. Such a document should be captioned

 4   “Objections to Magistrate Judge's Findings and Recommendations.” Any reply to the objections

 5   shall be served and filed within fourteen days after service of the objections. The parties are

 6   advised that failure to file objections within the specified time may waive the right to appeal the

 7   District Court's order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 8   DATED: March 13, 2020
                                               /s/ Gregory G. Hollows
 9                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      11
